OFFICE OF THE AlTORNEY      GENERAL   OF TEXAS
                       AUSTIN




Honorable Zmritt F. Rlnes
COUUty AttOrney
3didlar.d
        Cminty
kiidland,Texas

Dear Sirs




          Yieare in reae                  er In whioh you re-
quest the opinion o? thi                  n several natters
relative to Seotion 5 of                  ernon~s Penal Oode.




                             reaaury, and then the
                             redue look to the
                              acme? (Parentheti-




     pay the oo&x, the ooatcaoanaot be nmde oat
     of him, in yoqr opinion, does this new atet-
     ute oontempl.atethat the State will pay the
     mme eoeta in these mlsdemeanor aemea, that.
     ia, the aam items of coat, that It pay'8in
     relony eases?
Honorable Uerrltt 3'.Hines, Page 2


            3.   *Midland County has s populationof
     less than forty thousand inhabitants,aooordlng
     to the last Federal census, and there were cast
     at the lest presidentialeleotion less than
     three thousand votes, therefore the sheriff or
     any constable of Midland County would be entitle
     to mileage in e felony case as above provided
     Article   10’30, Code of Criminal Pmaednre), said
     mileage, when paid, being paid by the State.
          lJnder Seotlon 5, of the new *hot oheok'
     law, hereinbeforequoted, in your opinion la
     the sherirr or e constable or EIdland County
     entitled to the same mileage, frm the State
     or Texas, ror going to the plaoe of arrest any- 1 >
     where wIthIn the State, end making an erreat,     '
     ror the offense or swindlingwith a worthless
     cheek, providing the person arrested was eon-
     tlcted, the tileage adjudged against him as
     costs* end he aonld not pay same?*
          At the outset we wish to call your attention to
OpinionsNos. O-1135 and O-1567 ot this department,copies
of whloh are attached, In respect to Seatlon 5 of Artlols
567b, supra.

          In the fomer opinion we held that the approprla-
tion under Rouse Bill No. 257, Forty-slxth,Legislature, the
Judlolary AppropriationBill, for payment by the State ot
oosts and fees to officers and witnesses In felony aesea,
es provided in Chapter 2, Title 15, Volume 3, Vernon's Code
or Criminal Procedure, is not ,avallablefor the purpose of
compensatingoffioers and wItnesG5s In similar manner for
first and second conviotlonsunder Artfcle 567b, Vernon's
Penal Code, where the amount of money involved is less than
$50.00, which are misdemeanorsonly; but It is available In
all cases of a third convlatfon,end convictionswhere the
amount Involved is $50.00 or more, whiah amount to islonles
wfthln the statutory definition of Article 47, Vernon*s
Penal Code; and that there is no appropriationwith vhlah
to oarry out the provisionsof Seation 5 of Article 567b,
Vernon's Penal Code.
          In Opinion No. O-1567 it was held, inter alla,
that In accordancewith the proriaions of Se&Ion 5 of
Article 567b, supra, when E eonviationIs obtained for any
orrense, whether a felony or a misdemeanor, the d6fendant
may be oharged with the costs end tees paid by ths State,
because misdemeanors under ArtIsle 5678 are to be treated
Honorable   Merritt   P.   Iiinen,   k-6   8


erectly like felonies, and Article 1018, Code of Crialnal
Prooedure is applicable in all aonvietioneunder the AOt,
while Artlole 1019, Code OS Crlmlnal Prowdure,  Is not ap-
plicable.
             Section 5 or ~rtlole 567b, eupre provldea:
              "In allproseoutloneunder eeotionn 1, Z
       end 3 of this Act, p r o a eee
                                   lhall be issued and
       served In the oounty or out of the oouuty where
       the >roeeoution  18 ?endIng and have the lime blnd-
       ing force end eireot es though the orrenee be@
       proeeauted ware E relony; end all ofiIoer8 ieeu-
       m    end serving such proeese In or out oi the
       oounty wherein the proseeutlonIs pendIog, and
       all witnasser from within or without the aoutitjr
       whereIn the proescutlonIs peudlng, shall be
       oompenretedIn like mauner se though the Offense
       were * relony in grade.*
             hrtfcle 1016, Code of CrimInel Prooedure,pro-
rldenI
             W3ma the defcndsnt Is oonrlated,     the o-$x
                   al! “,: tE;sState under this title (Title
                          ti    ) shell be a oharge m&net
       him, except when eantenoed to death or to imprb-
       oxmont ror lire. and when aolleeted shell be paid
       into the State Treeewy.* (Parenthetlaalbeer-
       tlon our8.)
           'In respect to your first queetlon,~~Ua d&end-
ant   In
       eonvlated of alndliag   with E worthleee~aheak, the
ortense la efther a etetutow telony or abdeaeenm,     eon-
dltloned upon the penaltier set out In Seotlon 4 Or Artio&e
567b, supre.
           If tbe amouut of money involvad la #W.OO or
sore, or ii a third camlotion 18 obtained, then the et-        ;..
rense is a felony, and the epproprletien under Eouse Bill      '.
No. &i&7,46th Legislature,18 avaiLable tor the pepnrent
ot oet(tsby the state to ofrleers, as provided ln Artlele
1018, eupra.
            Tf the amount involved is lees then s)ao.oOon
firsthand second oonviotions,then the epproprie0ionfor
the current biennium is not available for ooapeMetiag
OfrfQ0rS i.eauLng and serviq proceee ,+nor Out Of the
Honorable   Mwrltt   F. Elnar, Page 4
                                              1:
                                               .~/...
                                                   :"
oounty wherein the _rroseoutlon        or suoh> mlsdeineanor    under
brtlale WTb, 8upra, 1s pending.           F              in all
proseoutlons   under Artlole 567b, nupra, aiaoe Seatlon 5
plaosa both islonle8 and ralsdememors under the hot upon
the ma0 baels for the purpore or OOWOIUJRting           orrloer8
issuing anA serrlag prooesa lr or out OS the oountp wherein               i.;
                                                                            .A-
the proseohtlonunder the Aot Is pendiM,            where the defend-
aat pays the offloer*s oost8 0r iamu
ohargeA against hia, they ars nuable
B                  State Tnamry.
                               --
             Answering your first querrtion,Ii a dmrendant iWnorable Merritt F. Eiaslr,
                           Page 8

         "In sash oounty where there have been oast
    at the preoeding praaldentialeleatlon lass
    than three thousand (5000) votes, the sheriff
    or oonatsble shall reoslte the tollortng foes
    when the charge is a IelOayr
         "1 ... povlded, that in oountiea         that
    ham8 a population   0r   r0rty   thownnd   inhabi-
    tants, as shorn by the praoedingFederal am-
    MS, th0 iollOWlng tee8 shall apply; For exe-
    outing laoh warrant of arrest OP uaplas, or
    Sor -king arrest without a warrant, whaa au-
    thorlxed by law, three dollara aad rifteon
    asnta ior esah mile actually and naoessarll~
    trareleA In going to Flaoe OS arrant, and for
    oonre~lngprlaoners to Jail, rPileag0as pro-
    vided ln sub&lrlalo~4 shall be allowed; ~6
    ~~d;&&r    shall be allowed for tha approval
             ."
         The diatlnotloabstween talonlea MA miaAemmaora
under Artlale 567b must be kept ool;Hmttlr in mind.
         Ia the felony oases under tha Aet the otate pays
the aaaa oosts to oilioera as it pqa fn other felony oasea.
           In the mlsAemeanor"hat ahe@k.*oases tha state
andar   Sootion 6 ai Artlale #lb ocimpen~tea *all ofi~aera
lsaulng anA aew       aueh proeess 11;aridout of the oounty
wherein the prosaoutloais pendlng ~'ln~llke   manner as thou&b
the orionso wars a faloay in grrde,m The result is that
the state la liable for payment ot omponsstlen to oifloers
itar lssulng and serving process In misA?asano,r oases uader
the *hat oheok* statute in,tha same mannar and muut that
it is in relony oonrl&tlona.
         In answer to'your tblrA question, It is our opinion
that the sharlfi OP a sonstable Of MidLand CStiRty i8 SS-
title& to the aanm mUcrag Sram the 8tata of T8xar ior
                                                                9      1.
going to the plaos 0r an-sat aaywhere wltkirithe state 0r
Texas ror the orrense of 8wlaAli~  with a worWle86 ohesk, I&;:$-
whether the oonviation ie a fslcn;lor mi&eManor, IX&A.
whether the defendantpays the miles&s o,ostsehaZ&aA aAalnstyI .'i..
fi-bf not in such oases, aa thtiaboriiZ-or~'a  xmronstable    q :>I+;;~
of yidlsad County, would be antltled to la say Zalony oaae,.i:. 'u,
                                                              J/
but whila there la an appraprlatfenfrom whlah the state       L. ~;:
                                                                  ':,.
                                                                    '.~
may pay mileage to the shsrirr at&Asoartablo in relozw      ,/..;;~.-
                                                                   \,
                                                           Honorable Merritt F. Blaes, Page 6

oases under Article 676b, Vernon*8 Penal Code, there is
no appropriationfor paying the mlleago ln mladaaeaaor
oases under mtlola 567b.

         & oonolualon,la order that there may be no
question ma to the ofroot of thla oplalon, we point out
that it applles only to the a+oalled  *fee* oountlaa, end
not to oountlea where the orrfoera oonoernad us oampea-
mted on a aalnry basla.
         Truata that we hare latla.faotorlly
your inqairlaa,wo are
                                     VW   truly
                                  Al’l’ORHEXGENIIPALOF TELhS




                                                                          ,..




            APPROVEDJAh'6, 1940

            A+-----




                                                               -. . .-.